DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the features recited in claims 1-7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The written description fails to disclose the subject matter recited in claims 1-7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nearhoof (US 3,858,433).

Regarding claim 1, Nearhoof discloses a sensor device (see Fig. 2), comprising: a first pair of connection terminals (i.e., positive and negative terminals of the first thermocouple 21, Fig. 2) extended from a first sensor (i.e., first thermocouple 21, Fig. 2); and a second pair of connection terminals (i.e., positive and negative terminals of the second thermocouple 23, Fig. 2) extended from a second sensor (i.e., second thermocouple 23, Fig. 2), wherein a first positive connection terminal (i.e., positive terminals of the first thermocouple 21, Fig. 2) that is a positive connection terminal of the first pair of connection terminals and a second positive connection terminal (i.e., positive terminals of the second thermocouple 23, Fig. 2) that is a positive connection terminal of the second pair of connection terminals are electrically connected to each other.
Regarding claim 2, Nearhoof discloses a sensor device, wherein the second sensor is arranged to be opposite to the first sensor in a plane including the first pair of connection terminals, and wherein the first positive connection terminal and the second positive connection terminal are arranged to be adjacent each other (see Fig. 2).
Regarding claim 3, Nearhoof discloses a sensor device, further comprising: a connection member (see annotated Fig. 2 below) that electrically connects the first positive connection terminal with the second positive connection terminal (see Fig. 2).

    PNG
    media_image1.png
    782
    688
    media_image1.png
    Greyscale

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wicklund (US 4,015,117).

Regarding claim 1, Wicklund discloses a sensor device (see Fig. 2), comprising: a first pair of connection terminals (i.e., positive and negative terminals of the first light sensor 35, Fig. 2) extended from a first sensor (i.e., first light sensor 35, Fig. 2); and a second pair of connection terminals (i.e., positive and negative terminals of the second light sensor 33, Fig. 2) extended from a second sensor (i.e., second light sensor 33, Fig. 2), wherein a first positive connection terminal (i.e., positive terminal of the first light sensor 35, Fig. 2) that is a positive connection terminal of the first pair of connection terminals and a second positive connection terminal (i.e., positive terminal of the second light sensor 33, Fig. 2) that is a positive connection terminal of the second pair of connection terminals are electrically connected to each other (see Fig. 2).
Regarding claim 4, Wicklund discloses a sensor device, wherein a first negative connection terminal (i.e., negative terminal of the first light sensor 35, Fig. 2) that is a negative connection terminal of the first pair of connection terminals and the second positive connection terminal are arranged to be adjacent each other (see Fig. 2).
Regarding claim 5, Wicklund discloses a sensor device, further comprising: a jumper member (see annotated Fig. 2 below) connecting the first negative connection terminal and the second negative connection terminal while jumping over the first positive connection terminal (see Fig. 2).


    PNG
    media_image2.png
    357
    839
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Onimoto et al. (US 2019/0094044, IDS filed 1/21/2022) in view of Nearhoof (US 3,858,433).

Regarding claims 1 and 6, Onimoto et al. discloses a cable with sensor comprising a sensor device (see Fig. 3b), the sensor device comprising: a first pair of connection terminals extended from a first sensor (i.e., one of plural magnetic sensors 30 each of which has the plate-shaped detection section 300 having a magnetism detection element for detecting a magnetic field); and a second pair of connection terminals extended from a second sensor (i.e., another of plural magnetic sensors 30 each of which has the plate-shaped detection section 300 having a magnetism detection element for detecting a magnetic field) (see Fig. 3b), wherein the second sensor is stacked on the first sensor (see Fig. 3b);.
Even assuming arguendo, without conceding, that Onimoto et al. does not disclose the first and second positive connection terminals being electrically connected to each other, Nearhoof shows that this feature is well known in the art. Nearhoof discloses a sensor device (see Fig. 2), wherein a first positive connection terminal (i.e., positive terminals of the first thermocouple 21, Fig. 2) that is a positive connection terminal of the first pair of connection terminals and a second positive connection terminal (i.e., positive terminals of the second thermocouple 23, Fig. 2) that is a positive connection terminal of the second pair of connection terminals are electrically connected to each other; wherein the first positive connection terminal and the second positive connection terminal are integrated (i.e., formed as a unit with another part) by plane contacting each other (i.e., the positive terminals contact each other in a plane which includes them). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, a reduction of the number of wirings, which realizes a compact and reliable device and a reduction in its fabrication cost.
Regarding claim 7, Kimoto et al. discloses, further comprising: an insulating member (element 31, Fig. 3b) provided between a first negative connection terminal (i.e., negative terminal of one of plural magnetic sensors) that is a negative connection terminal of the first pair of connection terminals and a second negative connection terminal (i.e., negative terminal of another of plural magnetic sensors) that is a negative connection terminal of the second pair of connection terminals, which is not to electrically connect the first negative connection terminal and the second negative connection terminal (see Fig. 3b). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takiguchi et al. (US 9,103,647) disclose a position detection device including a first hall IC and a second hall IC.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
12/9/2022